Citation Nr: 0329472	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a tender scar of the right deltoid.

2.  Entitlement to a disability rating in excess of 10 
percent for a right thigh injury with a retained foreign 
body.

3.  Entitlement to a disability rating in excess of 10 
percent for a tender scar of the right thigh.

4.  Entitlement to a disability rating in excess of zero 
percent for a facial scar with a retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, that denied the veteran's claims of 
entitlement to disability ratings in excess of 10 percent for 
a tender scar of the right deltoid, for a right thigh injury 
with a retained foreign body (which the RO characterized as 
injuries to the right thigh, muscle group XIV, residuals of a 
gunshot wound, with retained foreign body), and for a tender 
scar of the right thigh (which the RO characterized as tender 
scar, right thigh, residual of a gunshot wound), and also 
denied the veteran's claim of entitlement to a disability 
rating in excess of zero percent for a facial scar with a 
retained foreign body.  The veteran has perfected a timely 
appeal.


REMAND

At the outset, the Board notes that, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In this regard, it is noted that a supplemental statement of 
the case issued to the veteran and his service representative 
in September 2002 contained some of the VCAA regulations.  
However, the RO did not discuss the pertinent law and 
regulations applicable to increased rating claims and also 
did not advise the veteran and his service representative of 
the information and evidence needed to substantiate the 
currently appealed claims.  The Board points out that the 
veteran's claims folder was forwarded by the RO to the Board 
in January 2003, more than 3 years after the VCAA was 
enacted.  Therefore, on remand, the RO should inform the 
veteran and his representative of the VCAA and its duty to 
notify and duty to assist provisions with regard to his 
currently appealed claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board also observes that the veteran's most recent VA 
orthopedic examination occurred in August 2002.  At this 
examination, conducted by a VA nurse practitioner, specific 
findings were made regarding the veteran's service-connected 
tender scar of the right deltoid.  However, there were no 
findings provided with regard to the veteran's service-
connected right thigh injury with a retained foreign body, 
the service-connected tender scar of the right thigh, or the 
service-connected facial scar with a retained foreign body.  
Additionally, the VA nurse practitioner who conducted this 
examination noted that the veteran's claims folder was not 
available for review.  Because the report of the veteran's VA 
orthopedic examination in August 2002 does not contain 
sufficient detail for evaluation purposes, it must be 
returned as inadequate.  See 38 C.F.R. § 4.2 (2003).  

Finally, the Board observes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Federal 
Circuit") invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  It 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  With respect to the issues of 
entitlement to disability ratings in 
excess of 10 percent for a tender scar of 
the right deltoid, for a right thigh 
injury with a retained foreign body, and 
for a tender scar of the right thigh, and 
entitlement to a disability rating in 
excess of zero percent for a facial scar 
with a retained foreign body, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: an orthopedic 
examination to determine the current 
nature and severity of the veteran's 
service-connected tender scar of the 
right deltoid, right thigh injury with a 
retained foreign body, tender scar of the 
right thigh, and a facial scar with a 
retained foreign body.  This examination 
must be conducted by a physician.  The 
claims folder must be sent to the 
examiner(s) for review.  Request that 
this examination specifically include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  

For the veteran's service-connected 
tender scar of the right deltoid, the 
examiner(s) should state whether this 
scar is associated with underlying soft 
tissue damage and, if so, should provide 
the dimensions of this scar (in square 
inches and square centimeters).  The 
examiner(s) should state whether this 
scar results in limitation of motion of 
the right shoulder and, if so, then the 
examiner(s) should determine whether the 
veteran's right side is the major or 
minor (non-dominant) side and provide the 
range of motion (in degrees) for the 
right shoulder.  The examiner(s) also 
should provide an opinion as to whether 
this scar results in ankylosis of the 
scapulohumeral articulation, or 
impairment of the humerus, clavicle, or 
scapula.  
(a) If this scar is associated with 
underlying soft tissue damage, the 
examiner(s) should address the following 
questions: (i) Does it exceed 12 square 
inches (77 square centimeters (sq. 
cm.))?; (ii) Does it exceed 72 square 
inches (466 sq. cm.)?; or (iii) Does it 
exceed 144 square inches (929 sq. cm.)?    
(b) If this scar results in ankylosis of 
the scapulohumeral articulation, is it 
favorable (with abduction to 60 degrees, 
and an ability to reach the mouth and 
head), intermediate (between favorable 
and unfavorable), or unfavorable (with 
abduction limited to 25 degrees from the 
right side)?  
(c) If this scar results in limitation of 
motion of the arm, is the limitation of 
motion at shoulder level, midway between 
the right side and shoulder level, or is 
the limitation of motion to 25 degrees 
from the right side?
(d) If this scar results in impairment of 
the humerus, the examiner should be 
address the following questions: (i) Is 
the impairment manifested by malunion of 
the humerus with moderate or marked 
deformity?; (ii) Is the impairment 
manifested by recurrent dislocation at 
the scapulohumeral joint with infrequent 
episodes and guarding of arm movement 
only at the shoulder level or frequent 
episodes and guarding of all arm 
movements?; (iii) Is the impairment 
manifested by fibrous union of the 
humerus?; (iv) Is the impairment 
manifested by nonunion of the humerus 
(false flail joint)?; or (v) Is the 
impairment manifested by the loss of the 
head of the humerus (flail shoulder)?

For the veteran's service-connected right 
thigh injury with a retained foreign 
body, the examiner(s) should state 
whether this service-connected disability 
is slight, moderate, moderately severe, 
or severe in nature.

For the veteran's service-connected 
tender scar of the right thigh, the 
examiner(s) should state whether this 
scar is associated with underlying soft 
tissue damage and, if so, he or she 
should provide the dimensions of this 
scar (in inches and centimeters).  The 
examiner(s) should state whether this 
scar results in limitation of motion of 
the right thigh and, if so, he or she 
should provide the range of motion (in 
degrees) for the right thigh.  The 
examiner(s) also should state whether 
this scar results in ankylosis of the 
hip, flail joint of the hip, and/or 
impairment of the femur.  
(a) If this scar results in ankylosis of 
the hip, the examiner should address the 
following questions: (i) Is the ankylosis 
favorable, in flexion at any angle 
between 20 and 40 degrees and slight 
adduction or abduction?; (ii) Is the 
ankylosis intermediate?; or (iii) Is the 
ankylosis unfavorable or extremely 
unfavorable, with the foot not reaching 
the ground?
(b) If this scar results in impairment of 
the femur, the examiner should address 
the following questions: (i) Is the 
impairment manifested by malunion of the 
femur with moderate knee or hip 
disability; (ii) Is the impairment 
manifested by malunion of the femur with 
marked knee or hip disability; (iii) Is 
the impairment manifested by a fracture 
of the shaft or anatomical neck of the 
femur, by nonunion without loose motion 
and with weight bearing preserved with 
the aid of a brace, or by nonunion with 
loose motion (a spiral or oblique 
fracture)?

For the veteran's service-connected 
facial scar with a retained foreign body, 
the examiner(s) should state whether this 
scar is moderately disfiguring, severely 
disfiguring (especially if producing a 
marked and unsightly deformity of the 
eyelids, lips, or auricles), or whether 
it produces a completely or exceptionally 
repugnant deformity of one side of the 
face or marked or repugnant bilateral 
disfigurement.  The examiner(s) also 
should state whether this scar results in 
one characteristic of disfigurement; 
whether it results in visible or palpable 
tissue loss and either gross distortion 
or asymmetry of one feature or paired set 
of features or with two or three 
characteristics of disfigurement; whether 
it results in visible or palpable tissue 
loss and either gross distortion or 
asymmetry of two features or paired sets 
of features, or with four or five 
characteristics of disfigurement; or 
whether it results in visible or palpable 
tissue loss and either gross distortion 
or asymmetry of three or more features or 
paired sets of features or with six or 
more characteristics of disfigurement.  
(NOTE: The 8 characteristics of 
disfigurement are: (i) a scar 5 or more 
inches (13 or more centimeters (cm.)) in 
length; (ii) a scar at least 1/4 inch (0.6 
cm.) wide at the widest part; (iii) 
surface contour of a scar elevated or 
depressed on palpation; (iv) scar 
adherent to underlying tissue; (v) skin 
hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); 
(vi) skin texture abnormal in an area 
exceeding 6 square inches (39 sq. cm.); 
(vii) underlying soft tissue missing in 
an area exceeding 6 square inches (39 sq. 
cm.); (viii) skin indurated and 
inflexible in an area exceeding 6 square 
inches (39 sq. cm.)).  

2.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claims of 
entitlement to disability ratings in 
excess of 10 percent for a tender scar of 
the right deltoid, for a right thigh 
injury with a retained foreign body, and 
for a tender scar of the right thigh, and 
entitlement to a disability rating in 
excess of zero percent for a facial scar 
with a retained foreign body.  These 
claims should be evaluated in light of 
all pertinent legal authority and the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his service representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

